Citation Nr: 1701680	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected right knee patellofemoral syndrome (right knee disability).

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2004 to April 2005, and from May 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right and left knee patellofemoral syndrome, initially assigning noncompensable (zero percent) disability ratings, assigning Diagnostic Code 5260, but noting findings of full knee flexion.  A September 2014 rating decision granted higher right and left knee ratings to 10 percent for each knee for the period from May 21, 2014 based on findings of painful motion of the knee joints.  Although the September 2014 rating decision continued to assign Diagnostic Code 5260, the findings again indicated normal ranges of motion, and the reasons and bases section of the decision indicates the 10 percent rating was based on the presence of a painful joint (citing to 38 C.F.R. § 4.59); therefore, the 10 percent rating was actually rated under or as analogous to Diagnostic Code 5003, as knee pain was the only basis for the 10 percent ratings for each knee.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The case was previously before the Board in January 2015 where the Board granted a 10 percent disability rating for each knee for the rating period from April 14, 2011 to May 21, 2014 (based on finding so painful knee motion including during flare-ups, citing 38 C.F.R. § 4.59), and denied a disability rating in excess of 10 percent for the entire initial rating from April 14, 2011 under all limitation of motion rating codes.  As such, the Veteran is in receipt of a 10 percent disability rating for painful limitation of motion for each knee including during flare-ups for the entire initial rating period from April 14, 2011.   

The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court vacated and remanded the portion of the January 2015 Board decision to the extent that it denied a disability rating in excess of 10 percent for each knee.  Specifically, the Court held that the Board erred in failing to provide the Veteran with an adequate statement of reasons or bases as to why the evidence did not demonstrate entitlement to additional ratings for the right and left knee disabilities under Diagnostic Code 5257, and by not affording the Veteran a proper explanation regarding the need for extraschedular consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).

In this case, in the June 2016 memorandum decision, the Court held that the Board failed to provide the Veteran with an adequate statement of reasons or bases as to why the evidence did not demonstrate entitlement to additional ratings for the right and left knee disabilities under DC 5257, and by not affording the Veteran a proper explanation regarding the need for extraschedular consideration.  Specifically, the Court noted that the record reflects that the Veteran reported daily flare-ups of the right and left knee disabilities that lasted for a few hours at a time with difficulty climbing stairs, going uphill, squatting, and walking.  The Court noted that the January 2015 Board decision did not reject the Veteran's statements regarding flare-ups but stated that it considered these factors, and viewed the rating schedule as contemplating them; however, the Court noted that there is no record of the Veteran being tested during a flare-up or while climbing stairs, going uphill, squatting, or walking, and that there appears to be no impediment to such testing.  The Court also noted that the record shows that the Veteran's reports of daily flare-ups causing him to stop in his tracks, which raises questions regarding the effect of the flare-ups on the Veteran's employment.    

Moreover, recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted at the most recent September 2014 VA examination.  Based on the foregoing, the Board is remanding the knee rating issues on appeal for further VA examination.
  
Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected right and left knee disabilities.  The VA examiner should report the extent of the right and left knee disability symptoms in accordance with VA rating criteria.

The examiner should test the right and left knee ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.

The VA examiner should express an opinion concerning whether there would be additional limits on functional ability of the respective joint on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should note the functional limitation with respect to climbing stairs, going uphill, squatting, and walking, or testing that simulates such motions.  The examiner should assess the additional functional impairment on repeated use or during flare-ups as a result of climbing stairs, going uphill, squatting, and walking in terms of the degree of additional range of motion loss.  

The VA examiner is also requested to explain the effect of flare-ups of the right and left knee disabilities on occupational tasks related to the Veteran's employment. 

2. Thereafter, the knee rating issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




